                Case 17-12214-BLS         Doc 109     Filed 07/14/21      Page 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE:

JEFFREY LUNDEEN,                               )       Bk. Case No. 17-12214(BLS)

     Debtor(s).                                )       Chapter 13

              APPLICATION TO PAY UNCLAIMED FUNDS INTO THE COURT


         Michael B. Joseph, Chapter 13 Trustee (“Chapter 13 Trustee”) respectfully represents as

follows:

         1. Jeffrey Lundeen, Debtor (“Debtor”) filed a voluntary petition under Chapter 13 of the

Bankruptcy Code on October 16, 2017 (the “petition date”).

         2. The Debtor’s case was dismissed on June 23, 2020 (the “dismissal date”).

         3. The Trustee’s accounting reflects that a refund balance remains in the Debtor's account in

the amount of Twenty Three Thousand Two Hundred Twenty Nine Dollars and Ninety Four Cents

($23,229.94).. There has not been any response from the Debtor to mail sent to 33051 Grap evine

Court, Lewes, DE 19958. Disbursement has been issued several times and Debtor has not negotiated

the check and attorney for Debtor has been unable to get in touch with Debtor.

         4. The balance remaining represents unclaimed property for which the Trustee requests

permission to pay into the Court and to be disposed of under Chapter 129 of Title 28.
              Case 17-12214-BLS        Doc 109      Filed 07/14/21    Page 2 of 4




       WHEREFORE, Michael B. Joseph, Chapter 13 Trustee, respectfully requests that the Court

permit the Debtor’s refund of Twenty Three Thousand Two Hundred Twenty Nine Dollars and

Ninety Four Cents ($23,229.94) be paid to the Clerk for deposit to the Treasury in accordance with

Chapter 129 of 28 U.S.C..


                                                    /s/Michael B. Joseph
                                                    Michael B. Joseph, Esquire
                                                    824 Market Street, Suite 1002
                                                    P.O. Box 1350
                                                    Wilmington, DE 19899-1350
                                                    302-656-0123
Dated: July 14, 2021                                Chapter 13 Trustee
               Case 17-12214-BLS        Doc 109     Filed 07/14/21     Page 3 of 4




                      IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE


IN RE:

JEFFREY LUNDEEN,                                     )      Bk. Case No: 17-12214(BLS)

         Debtor.                                     )      Chapter 13


                      ORDER TO PAY UNCLAIMED FUNDS TO COURT

         IT IS ORDERED that the Trustee shall pay unclaimed funds, as stated in the foregoing

Motion in the amount of Twenty Three Thousand Two Hundred Twenty Nine Dollars and Ninety

Four Cents ($23,229.94) representing a refund to the Debtor, to the Clerk, United States Bankruptcy

Court for the District of Delaware.



                                                     _______________________

                                                     United States Bankruptcy Judge




Dated this     day of July 2021 .
              Case 17-12214-BLS        Doc 109     Filed 07/14/21     Page 4 of 4




                         ATTORNEY’S CERTIFICATE OF SERVICE

       I, Michael B. Joseph, Esquire, Chapter 13 Trustee, do hereby certify that on July 14, 2021

I caused a copy of the within motion to be served on the following by United States Mail, Postage

Prepaid:



Jeffrey Lundeen
33051 Grapevine Court
Lewes, DE 19958
Debtor

Neil F. Dignon, Esquire
20771 Professional Park Blvd
Unit 1, 2nd Floor
Georgetown, DE 19947
Attorney for Debtor


                                                    /s/Michael B. Joseph
                                                    Michael B. Joseph, Esquire
                                                    824 Market Street, Suite 1002
                                                    P.O. Box 1350
                                                    Wilmington, DE 19899-1350
                                                    302-656-0123
                                                    Chapter 13 Trustee
